[Cite as State v. Knight, 2022-Ohio-4790.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                          C.A. No.       30270

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
WILLIAM M. KNIGHT                                      COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellant                                      CASE No.   CR 17 04 1153

                                 DECISION AND JOURNAL ENTRY

Dated: December 30, 2022



        CARR, Judge.

        {¶1}     Defendant-Appellant William Knight appeals the judgment of the Summit County

Court of Common Pleas. This Court affirms.

                                                  I.

        {¶2}     In 2017, Knight shot and killed a man during an argument about a stolen dirt bike.

State v. Knight, 9th Dist. Summit No. 29057, 2019-Ohio-2990, ¶ 2-5. Knight was indicted on one

count of murder, one count of felony murder, and two counts of felonious assault. Id. at ¶ 7.

Firearm specifications accompanied the charges. Id. While Knight argued self-defense and

defense of others at trial, the jury rejected his arguments and found him guilty of all counts. Id. at

¶ 8. Knight was thereafter sentenced. Id.

        {¶3}     Knight appealed his conviction. Id. The transcripts of the trial were filed in his

direct appeal on October 2, 2018. This Court affirmed the trial court’s judgment. Id. at ¶ 1.
                                                   2


        {¶4}    Knight moved to reopen his appeal, and this Court granted the application. State v.

Knight, 9th Dist. Summit No. 29057, 2020-Ohio-6709, ¶ 1. This Court then confirmed our prior

decision. Id.

        {¶5}    On January 15, 2021, Knight filed a pro se petition for postconviction relief

pursuant to R.C. 2953.21. Knight argued that: (1) his trial counsel retained a biased investigator;

(2) his trial counsel failed to prepare him to testify; (3) his trial counsel failed to provide Knight

with a hard copy of the discovery; (4) his trial counsel failed to show the jury the dirt bike the

victim was riding; (5) his trial counsel failed to inform the jury that the victim had gang tattoos

and had a firearm on his person; (6) his trial counsel should not have had Knight testify before the

grand jury; (7) Knight was denied his right to present witnesses when a witness moved and was

unavailable to testify at trial; and (8) his trial counsel failed to object to the way in which the trial

court characterized the events at issue. Knight also requested the appointment of counsel.

        {¶6}    The State opposed both filings. With respect to Knight’s petition for postconviction

relief, the State maintained that Knight’s petition was untimely and, therefore, the trial court lacked

jurisdiction over the petition and should dismiss it. See former R.C. 2953.21(A)(2). Knight,

through counsel, filed a reply arguing the trial court had jurisdiction. Knight maintained that,

because his appeal was reopened and the record filed therein on February 3, 2020, Knight had 365

days from February 3, 2020, to timely file his petition. Thus, Knight maintained his petition was

timely filed. The State responded to Knight’s argument indicating that other courts had rejected

Knight’s claim. Thus, the State asserted that Knight’s petition was untimely.

        {¶7}    In March 2022, the trial court dismissed Knight’s petition. In so doing, it concluded

that it lacked jurisdiction over it as the petition was untimely filed. It then denied Knight’s motion

for the appointment of counsel as moot.
                                                    3


       {¶8}    Knight initially appealed pro se and filed an appellate brief. However, counsel

subsequently entered a notice of appearance and filed a reply brief on Knight’s behalf. Knight

raises a single assignment of error for our review.

                                                    II.

                                  ASSIGNMENT OF ERROR

       APPELLANT’S FAILURE TO TIMELY FILE HIS PETITION TO VACATE OR
       SET ASIDE JUDGMENT OF CONVICTION OR SENTENCE WAS DIRECTLY
       CAUSED BY APPELLANT’S INITIAL APPEAL COUNSEL’S TOTAL
       FAILURE TO COMMUNICATE WITH APPELLANT DURING HIS DIRECT
       APPEAL WHICH RESULTED IN APPELLANT’S FAIL[URE TO] SUBMIT
       HIS PETITION IN A TIMELY MANNER AFTER THE RECORD WAS
       TRANSMITTED ON OCTOBER 2, 2018.

       {¶9}    Knight argues in his sole assignment of error that his two appellate attorneys either

misinformed him or failed to inform him of when a petition for postconviction relief would be due.

Knight argues that this Court should reverse the trial court’s judgment because he was misinformed

or not informed as to how much time he had to file the petition. Knight, through counsel,

additionally argues that his petition was timely.

       {¶10} First, we note that any evidence that would support Knight’s argument about his

appellate attorneys misinforming him or not informing him of relevant deadlines is not in the

record before us. Moreover, as Knight did not raise that argument below as a basis to support the

trial court’s jurisdiction, Knight cannot now raise it on appeal. See Huntington Natl. Bank v.

Anderson, 9th Dist. Lorain No. 17CA011223, 2018-Ohio-3936, ¶ 20. It is Knight’s burden on

appeal to demonstrate that the trial court erred in its ruling; presenting arguments not before the

trial court fails to meet that burden. See id.; State v. Mastice, 9th Dist. Wayne No. 06CA0050,

2007-Ohio-4107, ¶ 7.

       {¶11} As to the timing of Knight’s petition, former R.C. 2953.21(A)(2) provides that,
                                                   4


        [e]xcept as otherwise provided in section 2953.23 of the Revised Code, a petition
        under division (A)(1) of this section shall be filed no later than three hundred sixty-
        five days after the date on which the trial transcript is filed in the court of appeals
        in the direct appeal of the judgment of conviction or adjudication or, if the direct
        appeal involves a sentence of death, the date on which the trial transcript is filed in
        the supreme court. If no appeal is taken, except as otherwise provided in section
        2953.23 of the Revised Code, the petition shall be filed no later than three hundred
        sixty-five days after the expiration of the time for filing the appeal.

There was no argument that any exception listed in R.C. 2953.23 applied to Knight.

        {¶12} Knight argues that he complied with former R.C. 2953.21(A)(2) because he filed

his petition within 365 days after the record in his reopened appeal was filed. He points out that

the journal entry granting reopening indicated that the case “shall proceed as on an initial appeal

in accordance with the Ohio Rules of Appellate Procedure.” State v. Knight, 9th Dist. Summit No.

29057 (Dec. 23, 2019). Thus, he maintains that the trial court’s decision dismissing the petition

as untimely violated the doctrine of law of the case.

        {¶13} The question before us is whether the filing of the record in Knight’s reopened

appeal again triggered the start of the 365-day deadline in former R.C. 2953.21(A)(2). The statute

itself states that the petition must be filed “no later than three hundred sixty-five days after the date

on which the trial transcript is filed in the court of appeals in the direct appeal of the judgment of

conviction[.]” Id. For Knight to succeed then, this Court would have to conclude that his reopened

appeal is a direct appeal of the judgment of conviction. However, it is not. The Supreme Court

has “explicitly and consistently recognized that the App.R. 26(B) process represents a collateral

postconviction remedy.”       Morgan v. Eads, 104 Ohio St.3d 142, 2004-Ohio-6110, ¶ 25.

Accordingly, “the App.R. 26(B) process is not part of a criminal defendant’s direct appeal[.]” Id.

at ¶ 25 and syllabus.

        {¶14} While the First District, in a series of appeals, concluded “that a reopened appeal is

a ‘direct appeal’ for purposes of R.C. 2953.21’s time restrictions,” that determination was later
                                                  5


reversed by the Supreme Court. See State v. Fuller, 1st Dist. Hamilton No. C-070900, 2008-Ohio-

4721, ¶ 4, 10-11; State v. Fuller, 171 Ohio App.3d 260, 2007-Ohio-2018 (1st Dist.), ¶ 31; State v.

Fuller, 121 Ohio St.3d 137, 2009-Ohio-722, ¶ 2. In reversing the First District, the Supreme Court

specifically cited to Morgan as its basis for doing so. Fuller, 121 Ohio St.3d 137, 2009-Ohio-722,

at ¶ 2.

          {¶15} The Supreme Court’s decision in Fuller makes it clear that the phrase “direct

appeal” in former R.C. 2953.21(A)(2) does not include reopened appeals. Thus, we can only

conclude that the trial court did not err in determining Knight’s petition to be untimely.

          {¶16} To the extent that Knight argues that the language in the journal entry granting his

application to reopen stating that the case “shall proceed as on an initial appeal in accordance with

the Ohio Rules of Appellate Procedure[,]” required the trial court to treat Knight’s reopened appeal

as a direct appeal based upon law of the case, we cannot agree. State v. Knight, 9th Dist. Summit

No. 29057 (Dec. 23, 2019). First, this Court does not have the authority to disregard precedent of

the Supreme Court; therefore, it is not reasonable to interpret the entry in a manner that would do

so. See State v. Martinez-Castro, 9th Dist. Lorain No. 18CA011361, 2019-Ohio-1155, ¶ 7.

Moreover, our language in the journal entry referenced by Knight was not any form of mandate to

the trial court; instead, it was a recitation of portions of App.R. 26(B)(7) and an indication as to

how the matter would proceed in the court of appeals. See Nolan v. Nolan, 11 Ohio St.3d 1, 3

(1984) (noting that “the doctrine functions to compel trial courts to follow the mandates of

reviewing courts”).

          {¶17} Knight has not demonstrated on appeal that the trial court erred in dismissing his

petition for postconviction relief.

                                                 III.
                                                 6


       {¶18} Knight’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



HENSAL, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

WILLIAM M. KNIGHT, pro se, Appellant.
                                      7



SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.